Title: [Diary entry: 12 June 1788]
From: Washington, George
To: 

 Thursday 12th. Thermometer 70 in the Morning. 78 at Noon. and 77 at Night. Wind at So. & So. W. A hard rain in the evening with some Hail. At the Mansion Ho. New ground 6 Plows were at Work—viz.—4 from D. Run 1 from Frenchs, & 1 from M. Hole which would by Noon have finished breaking up the balks on the So. Side of the Road. At Muddy hole, the hands belonging there, were hoeing up balks in the above New ground where the Plows could not conveniently run. At the Ferry 3 plows were weeding Corn & preparing for Potatoes—the Hoes weeding Corn also. At French’s, the Hoes were weeding Corn—two Plows doing the same. and two harrows preparing for, and putting in Pease in Field No. 5 broadcast. At D. Run, all hands were weeding Corn—1 plow throwing furrows to it. Cutting Clover at French’s.